Citation Nr: 9904049	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  98-03 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Reiter's Syndrome.

2.  Entitlement to an increased rating for periarteritis 
nodosa with bilateral panuveitis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1997, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for Reiter's 
Syndrome, and entitlement to a rating greater than 10 percent 
for periarteritis nodosa with bilateral panuveitis.  The 
veteran subsequently perfected an appeal of that decision.  A 
video conference hearing on this claim was held on August 12, 
1998, before Jeff Martin, who is a member of the Board and 
was designated by the chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

At his August 1998 video hearing before a member of the 
Board, the veteran raised a claim of entitlement to service 
connection for a psychiatric disorder secondary to his 
service-connected periarteritis nodosa with bilateral 
panuveitis.  This issue has not been developed by the RO and 
is referred to the RO for appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claims.  With regard to the veteran's claim of entitlement to 
service connection for Reiter's Syndrome, the only evidence 
of record linking this alleged disability to his period of 
active service are the lay statements of the veteran, along 
with the veteran's assertion at his August 1998 Board video 
conference hearing that in 1994 a doctor at McCiliman's Tampa 
Bone and Joint Center told him that his current left shoulder 
problems were related to Reiter's Syndrome.  The veteran's 
statements do not constitute medical evidence linking his 
current shoulder problems to Reiter's Syndrome or service, 
and therefore, his claim for service connection is not well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 73 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Nevertheless, if a statement from a physician, as reported by 
the veteran, were of record the appellant's claim could be 
well grounded.  Therefore, the Board concludes that the RO 
should advise the veteran to obtain and submit such a 
statement.  See Robinette v. Brown, 8 Vet. App. 77-79 (1995) 
(holding that 38 U.S.C.A. § 5103(a) imposes obligation on 
Secretary to notify claimant of evidence needed to complete 
incomplete application for benefits and that nature and 
extent of duty depends on evidence submitted in support of 
particular claim and of which VA has notice).

Turning to the veteran's claim of entitlement to an increased 
rating for his service-connected periarteritis nodosa with 
bilateral panuveitis, the Board notes that at his August 1998 
hearing before a member of the Board he reported that since 
December 1997 he has had increased symptoms of skin lesions, 
nodules, swelling, inflammation, joint pain, and that his 
eyes were increasingly sensitive to light.  His accredited 
representative also pointed out evidence from a medical 
treatise which asserts that the veteran's disability, 
periarteritis nodosa with bilateral panuveitis, is often 
associated with arthralgia.  The veteran's most recent VA 
examination report was dated in June 1997, prior to his 
reported escalation of symptomatology.  Accordingly, a more 
recent examination to evaluate these new symptoms is 
warranted and the RO should schedule the veteran for the 
appropriate VA examination(s) to evaluate his service-
connected periarteritis nodosa with bilateral panuveitis.  
The RO should notify the veteran of the consequences of 
failing to report for the examination(s).  38 C.F.R. § 3.655 
(1998).  

Additionally, the Board notes that none of the medical 
evidence of record clearly delineates which of the veteran's 
claimed symptoms are attributable to his service-connected 
disability and which are not.  Therefore, in the examination 
report(s), the examiner(s) should note the veteran's 
objectively observed symptoms, and indicate whether or not 
these symptoms are attributable to his service-connected 
periarteritis nodosa with bilateral panuveitis.  
Additionally, upon remand the veteran should be given the 
opportunity to add any recent lay or medical evidence to the 
record.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1998); Quarles v. Derwinski, 3 Vet. App. 129 
(1992).

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process, and to ensure that the VA has met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is REMANDED to the RO for the 
following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claims he may do so, particularly 
evidence he may have obtained since 
August 1998 and which may not currently 
be in the claims file.  The veteran 
should also be informed by the RO that if 
he has medical evidence showing his 
diagnosis of Reiter's Syndrome, and 
attributing this diagnosis to his period 
of active service, such evidence should 
be submitted.  Specifically, he should be 
informed that he should obtain a 
statement from the doctor at McCiliman's 
Tampa Bone and Joint Center who told him 
that his right shoulder problems were 
related to his Reiter's Syndrome, and he 
should submit that statement for 
inclusion in the record.

2.  Upon receipt of any and all such 
records, the RO should accord the veteran 
VA examinations in order to ascertain the 
severity of his periarteritis nodosa with 
bilateral panuveitis.  Due to the 
veteran's claimed eye disability, two 
examinations may be necessary.  The RO 
should also inform the veteran of the 
consequences of failing to report for the 
scheduled examination.  The veteran's 
claims folder should be provided to the 
examiners prior to his or her evaluation 
of the veteran.  After reviewing the 
claims folder and examining the veteran, 
the examiners should, on the examination 
report, indicate an opinion as to what 
objective symptomatology the veteran has, 
and whether his current symptoms are 
attributable to his service-connected 
periarteritis nodosa with bilateral 
panuveitis. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 3 -


